Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 12/1/2021.  In virtue of this communication, claims 22-41 are currently presented in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,223,943. Although the claims at issue are not identical, they are not patentably distinct from each other because take an example of comparing claims 22-25 of instant application and claim 1 of U.S. Patent No. 11,223,943:

Instant Application 17/539810
U.S. Patent No. 11,223,943
22. (New) A system, comprising: 


a porting management server coupled to a pre-porting network, the porting management server to intercept a porting request, the porting request to include one or more identifiers to identify a phone number, device identifier, or personal identifier to be ported from a first telecommunications carrier to a second telecommunications carrier, 

23. (New) The system of claim 22, wherein the porting management server is to access a data store to have a plurality of identifiers to identify the plurality of accounts to be monitored by the porting management server.

wherein the porting management server is to issue an authentication challenge, via the pre- porting network, 







24. (New) The system of claim 22, wherein the porting management server is to: initiate communications with a subscriber identity module (SIM) of a communications device, operating in a SIM-based communications network, the communications device to correspond to the account to be monitored by the porting management server; and transmit a message, via a wireless communications network, to include a network link to the communications device.

25. (New) The system of claim 24, wherein the porting management server is further to: receive a request generated responsive to receipt of the network link from the communications device via the SIM-based communications network; and authenticate the communications device in response to the issued authentication challenge.


responsive to a determination that the intercepted porting request relates to an account of a plurality of accounts to be monitored by the porting management server.
1. A device management system, comprising: 

a porting management server coupled to an encrypted communication channel and in communication with a pre-porting network to intercept a porting request to include information to identify a phone number to be ported; 





wherein the porting management server is to be in communication with a data store to contain a plurality of identifiers of accounts to be monitored and 



wherein the porting management server is to query the plurality of identifiers to determine whether the intercepted porting request is associated with an account to be monitored and is further configured to issue a challenge over the pre-porting network responsive to intercepted port request relating to an account to be monitored; 

wherein the porting management server is further to communicate with a subscriber identity module (SIM) based communication network and to transmit a short message service (SMS) message to contain a network link to a communication device associated with an account to be monitored identified in response to the query and wherein the network link contained in the SMS message is to direct back to the porting management server; 


wherein the porting management server is further to receive a request generated by the network link from the communication device via the SIM based communication network and, responsive to receipt of the request, the porting management server is to test authentication of the communication device via SIM encryption information; 

wherein the porting management server is to send a challenge release to the pre-porting network in response to the communication device passing the authentication test.


The claims of the instant application 17/539810 encompass the same subject matter except the instant broader and breakup the claim limitations from U.S. Patent No. 11,223,943.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645